Respondent sued in conversion for the value of certain cattle sold at execution sale on a judgment against parties other than respondent.
Appellants denied the complaint and as affirmative defenses, set up estoppel, and fraud in the transfer of the property in question to respondent.
Respondent claims that in 1917, then a minor, he purchased a certain female calf with his savings and certain money given him by his father, this animal growing to maturity, and her increase were left by respondent with other cattle on the range, and herded and kept by Mr. Platt, who at times was in certain partnerships. In 1927, this cow and her progeny, with other cattle, was sold under execution issued against W.T. Platt and John A. Platt, as their property to appellants.
Appellants on this appeal do not argue the question of estoppel, or fraud in the purchase by respondent of the calf, the progenitrix of the increase, but claim the evidence shows a bailment or lease from respondent, which gave rise to an exception to the general rule that the owner of the *Page 278 
dam owns the offspring or increase, and that the bailee or lessee acquires the same.
Both parties virtually concede the two propositions of law, the general rule and the exception; the point of divergence being as to the facts and the conclusions to be drawn therefrom.
If appellants may urge that a bailment or lease was shown under the general denial, since none was plead, and respondent makes no particular point of this, there was ample, though conflicting evidence, to sustain the court's findings and conclusions placing ownership of the cattle in question in respondent; and in fact, under the record, any other result would have been incongruous.
Appellants complain that certain of respondent's witnesses who testified as to the value of the cattle, were not properly qualified. The evidence in this particular was sufficient to overcome any suggestion that the court had improperly exercised his discretion in admitting it. (Carscallen v. Coeur d'Alene St. Joe Transp. Co., 15 Idaho 444, 16 Ann. Cas. 544, 98 P. 622.)
Judgment affirmed; costs awarded to respondent.
Lee, C.J., and Budge, Varian and McNaughton, JJ., concur.